                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 MULE-HIDE PRODUCTS CO., INC.,

          Plaintiff,

    v.                                                             Case No. 18-cv-659-jdp
 MOD PANEL MANUFACTURING, LTD.
 and PETER KISS,

          Defendants.


                                        JUDGMENT


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendant

Peter Kiss against plaintiff Mule-Hide Products Co., Inc. dismissing plaintiff’s fraud claim

against this defendant.

         IT IS FURTHER ORDERED AND ADJUDGED that default judgment is entered in

favor of plaintiff Mule-Hide Products Co., Inc. against defendant Mod Panel Manufacturing,

Ltd. in the amount of $264,036.00 U.S. Dollars for unpaid invoices; $114,157.70 Canadian

Dollars for unpaid invoices; and $260,174.81 Canadian Dollars for unpaid commissions

invoices.




               s/ A. Wiseman, Deputy Clerk
         ______________________________________                 August 14, 2019
                                                            _______________________
             Peter Oppeneer, Clerk of Court                           Date
